COURT OF APPEALS OF VIRGINIA
UNPUBLISHED


              Present: Judges Beales, AtLee and Senior Judge Bumgardner
              Argued at Richmond, Virginia


              MARK DAVID MURGIA
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 0788-16-1                               JUDGE RUDOLPH BUMGARDNER, III
                                                                                 MAY 30, 2017
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                          Marjorie A. Taylor Arrington, Judge

                               Charles B. Lustig for appellant.

                               Lauren C. Campbell, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Mark D. Murgia appeals his conviction for computer solicitation of a minor in violation of

              Code § 18.2-374.3(D). He argues the evidence was insufficient to prove he solicited, proposed, or

              incited the victim to commit any of the acts proscribed by Code § 18.2-374.3(C). We agree the

              evidence was insufficient and reverse the conviction.

                     The victim was a sixteen-year-old female high school student. She ran track, and the

              defendant was a specialty coach for her track team. The victim worked with the defendant on four

              or five occasions, and they had exchanged cell phone numbers. In March of 2015, when preparing

              for a track meet, the victim exchanged text messages with the defendant to schedule stretching

              sessions. In one message, the victim asked for help in the high jump event. The defendant

              responded, “Ok, cool...I’m gonna stretch your tight ass legs out and loosen them hips up too.” The




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
defendant also sent messages stating, “Wow.. So u an under cover lover lol mmmm-mmm,” and

“I’m getting my sip on… Buzzin…Wish we could chill right now….Is that weird lol.”

        Another message exchange began with the victim texting, “I have to get better and you’re

the only person I know that can actually focus their time just on me.” The defendant responded,

“Meow! I like it when u get possessive... U makin me feel some kinda way boo.” She responded,

“It’s true lol coach stan has like 30 other girls to focus on plus the boys too.” He wrote back, “I

know u right I’m just messin with you...I like working with yo sexy self. Sorry if I’m blunt just

keeping it real.”

        At one point, the defendant told the victim he had had a “crazy” dream about her. When she

asked about the dream, he texted back:

                Lol ok u asked for it… Don’t know where we were but we were
                watching TV like u said last night but we were hugged up cuddling
                like it was normal lol…that quickly escalated to a body message
                [sic] but we were both naked as the day born (awkward but
                strangely comfortable) …u were on your stomach and the message
                [sic] turned into my lips on the back of your thighs and butt… I
                spread your legs from behind and started slowly sucking on your
                kitty lips and working your clit in my mouth…u turned over and I
                kissed up your stomach to your breasts and gently sucked your
                nipples while I worked my incredibly hard dick up your thigh…I
                put the head against your kitty lips and slowly pushed inside you
                little by little until I was deep inside you…slowly long stroked that
                kitty, I could feel you wrapped tight around me taking me deep
                inside you…I was kissing your neck and you flipped me over bent
                over to kiss me and started slow dragging that pussy up and down
                my shaft like it was yours until I felt your warm cum run down my
                dick and I let go inside of you filling you with hot me…yeah
                needless to say I woke up like wtf??

        The defendant also texted, “[d]ream came out of nowhere, sorry if that hurt your eyes

while readin,” and “Crickets…..U prob like coach is a freak! Lmao ….umm yeah that dg.”

        The victim testified she “didn’t think anything of” the defendant’s text message about his

dream, but after she sent the message to a friend, the police became involved. On

cross-examination, the victim testified that when the defendant worked with her as a coach, they
                                                 -2-
always met in public places, and other people were always present. She testified the defendant

never touched her or said anything inappropriate to her. He never asked her to meet him alone,

even after sending the message about the dream.

       When interviewed by Officer Perry M. Bossuot, the defendant denied having contact by

phone or text message with any of the students he coached. He specifically denied having

contact with any students at the victim’s school, stating that such contact would be inappropriate.

The officer asked about possible “racy” text messages the defendant may have sent. The

defendant stated it was “possible” he sent such messages “mainly because he was a physical

therapy person.”

       In finding appellant guilty, the trial court stated it considered the conduct of the accused,

“whatever intent flows naturally from that conduct,” and the context in which the

communications took place. It noted that the victim was a sixteen-year-old high school student,

and the defendant was her track coach. The trial court based its finding of guilt on the extremely

graphic nature of the messages and the relationship of the victim and the defendant.

       “On appeal, we will consider the evidence in the light most favorable to the

Commonwealth, as it prevailed in the trial court.” Whitehurst v. Commonwealth, 63 Va. App.
132, 133, 754 S.E.2d 910, 910 (2014). Code § 18.2-374.3(D) provides:

                        Any person who uses a communications system, including
               but not limited to computers or computer networks or bulletin
               boards, or any other electronic means, for the purposes of
               soliciting, with lascivious intent, any child he knows or has reason
               to believe is at least 15 years of age but younger than 18 years of
               age to knowingly and intentionally commit any of the activities
               listed in subsection C if the person is at least seven years older than
               the child is guilty of a Class 5 felony.

The activities listed in Code § 18.2-374.3(C) are:

                       1. Expose his sexual or genital parts to any child to whom
               he is not legally married or propose that any such child expose his
               sexual or genital parts to such person;
                                                -3-
                      2. Propose that any such child feel or fondle his own
              sexual or genital parts or the sexual or genital parts of such person
              or propose that such person feel or fondle the sexual or genital
              parts of any such child;

                      3. Propose to such child the performance of an act of
              sexual intercourse, anal intercourse, cunnilingus, fellatio, or
              anilingus or any act constituting an offense under § 18.2-361; or

                      4. Entice, allure, persuade, or invite any such child to enter
              any vehicle, room, house, or other place, for any purposes set forth
              in the preceding subdivisions.

       “[T]he gravamen of [the crime of solicitation lies] in counselling, enticing or inducing

another to commit a crime.” Huffman v. Commonwealth, 222 Va. 823, 827, 284 S.E.2d 837,

840 (1981) (quoting Cherry v. State, 306 A.2d 634, 637-38 (Md. Ct. Spec. App. 1973)).

              “Inciting or soliciting another to commit a crime is the act of the
              least magnitude which is punishable by the common law. In such
              offenses the actor does nothing himself but he urges others to
              violate the law. The necessity for punishing such persons is
              obvious, and such conduct is generally punished as a substantive
              crime, notwithstanding the solicitation does not move the party
              solicited to commit the offense.”

Id. (quoting Cherry, 306 A.2d at 638).

       The offense is complete at the time of the actual solicitation; there is no requirement that

the accused “proceed to the point of some overt act in the commission of crime.” Wiseman v.

Commonwealth, 143 Va. 631, 638, 130 S.E. 249, 251 (1925). “The act of solicitation may be

completed before any attempt is made to commit the solicited crime.” Brooker v.

Commonwealth, 41 Va. App. 609, 614, 587 S.E.2d 732, 734 (2003) (quoting Ford v.

Commonwealth, 10 Va. App. 224, 226, 391 S.E.2d 603, 604 (1990)).

              The specific intent to commit [a crime] may be inferred from the
              conduct of the accused if such intent flows naturally from the
              conduct proven. Where the conduct of the accused under the
              circumstances involved points with reasonable certainty to a
              specific intent to commit [the crime], the intent element is
              established.


                                               -4-
Id. at 614, 587 S.E.2d at 734-35 (quoting Wilson v. Commonwealth, 249 Va. 95, 101, 452
S.E.2d 669, 674 (1995)). “[I]ntent is ‘a secret operation of the mind.’” Riegert v.

Commonwealth, 218 Va. 511, 518-19, 237 S.E.2d 803, 807-08 (1977) (quoting Trogdon v.

Commonwealth, 72 Va. (31 Gratt.) 862, 872 (1878)).

       While the defendant does not deny that he sent the messages to the victim, he maintains

that the evidence was insufficient to prove that he encouraged or incited the victim to commit

any of the acts enumerated in the statute. The defendant contends that the holding in Ford

controls this case.

       Ford was convicted of violating Code § 18.2-29, Criminal solicitation.1 In Ford, two

female students from Randolph-Macon College were waiting in the drive-through lane at a

McDonald’s restaurant. Ford, 10 Va. App. at 225, 391 S.E.2d at 603-04. Ford, a McDonald’s

employee, walked to their car, leaned against the driver’s side of the car and asked the women if

they attended Randolph-Macon. Id. at 225, 391 S.E.2d at 604. The women answered

affirmatively and resumed their conversation. Id. Ford mumbled something. Id. One of the

women asked Ford what he wanted. Id. Ford replied that he wanted sex, and he stated, “‘I want

to lick your pussy.’” Id. The women rolled up their car windows and reported Ford’s behavior

to the manager.

       This Court reversed Ford’s conviction, finding that Ford’s statements “were no more than

the expression of his own desire and did not constitute a command, entreaty or attempt to

persuade either” woman to engage in oral sodomy. Id. at 228, 391 S.E.2d at 605. The trial court

was “plainly wrong in concluding that the Commonwealth had sustained its burden of proving

that Ford spoke to [either woman] with the intent ‘to induce’ either of them to act.” Id.


       1
          At the time of the offense, Code § 18.2-29 provided, in pertinent part: “Any person
who commands, entreats, or otherwise attempts to persuade another person to commit a felony,
shall be guilty of a Class 6 felony.”
                                                -5-
       In this case, the messages sent to the victim did not show the defendant intended to

induce the victim to commit a criminal offense, though one message contained graphic

descriptions of sexual conduct with the victim. “The conduct constituting the act of solicitation

must . . . be done with the intent ‘to induce another to act.’” Id. at 227, 391 S.E.2d at 604

(quoting Pedersen v. City of Richmond, 219 Va. 1061, 1067, 254 S.E.2d 95, 99 (1979)).

       In the most explicit message sent to the victim, the defendant described a dream in which

he engaged in sexual acts with the victim. However, the message did not entice, persuade or

entreat the victim to engage in any of the proscribed conduct. It simply described sexual

conduct. “[T]he gravamen of [the crime of solicitation lies] in counselling, enticing or inducing

another to commit a crime.” Huffman, 222 Va. at 828, 284 S.E.2d at 840 (quoting Cherry, 306
A.2d at 637-38). Although that message contained graphic descriptions of sexual conduct with

the victim, it never expressed a desire of the defendant to commit any of the enumerated sexual

acts with the victim, much less expressed any desire to entice the victim to commit such acts.

       In another message to the victim, the defendant wrote, “I’m gonna stretch your tight ass

legs out and loosen them hips up too.” The message was sent in response to the victim asking the

defendant for assistance with attaining a certain height in the high jump track event. The defendant

was the victim’s high jump specialty coach. Though crude, the message did not constitute a

command or entreaty to persuade the victim to commit a crime.

       While there is no requirement to prove that the defendant committed an overt act toward the

commission of a sexual offense, see Wiseman, 143 Va. at 637-38, 130 S.E. at 251, such evidence

can be considered in analyzing the defendant’s intent to induce the victim. “Proof of intent inheres

in the words or conduct of the accused.” Dove v. Commonwealth, 41 Va. App. 571, 578, 586
S.E.2d 890, 894 (2003). The evidence showed the defendant took no step toward committing any

illegal sexual activity with the victim. The victim testified there were always other persons present

                                                 -6-
when she worked with the defendant, he never acted inappropriately toward her, he never asked her

to meet him alone, he never touched her, and he did not contact her again after he sent the dream

message.

       We cannot say the defendant’s communications crossed the line from “words alone” to

inducing or enticing the victim. This case is distinguishable from other cases where this Court

affirmed convictions for solicitation. Bloom v. Commonwealth, 34 Va. App. 364, 372-73, 542
S.E.2d 18, 22 (2001), held the accused’s actions and statements were not “words alone” when

the accused communicated to the minor victim that he wanted to perform oral sodomy on her, he

arranged to meet her, and he went to an agreed location to meet her. Brooker held the trial court

could infer the intent to solicit a minor to commit illegal sex acts via a communications device

when, inter alia, the accused sent images of his genitals to the victim, inquired if the victim

wanted to “see and feel the real thing,” asked the victim if she would come to his residence,

wrote that he would have sexual intercourse with the victim if she was present, and asked if the

victim would lose her virginity to him. Brooker, 41 Va. App. at 614-15, 587 S.E.2d at 735.

       In the instant case, no evidence showed the defendant’s messages constituted an entreaty

or effort to persuade the victim to engage in any illegal sexual conduct. Viewing the evidence in

the light most favorable to the Commonwealth, the conviction, “was without evidentiary support.”

Ford, 10 Va. App. at 228, 391 S.E.2d at 605. The defendant’s text messages “did not rise to the

level of incitement to criminal activity and therefore, standing alone, are insufficient to sustain a

conviction” for a violation of Code § 18.2-374.3(D). Ford, 10 Va. App. at 227, 391 S.E.2d at

604. Accordingly, we reverse and dismiss.

                                                                             Reversed and dismissed




                                                -7-
Beales, J., dissenting.

        As the majority opinion aptly states, “The gravamen of [the crime of solicitation lies] in

counselling, enticing or inducing another to commit a crime.” Huffman v. Commonwealth, 222
Va. 823, 827, 284 S.E.2d 837, 840 (1981) (quoting Cherry v. State, 306 A.2d 634, 637-38 (Md.

Ct. Spec. App. 1973)). However, I must respectfully depart from the majority’s conclusion that,

“in the instant case, no evidence showed the defendant’s messages constituted an entreaty or

effort to persuade the victim to engage in any illegal sexual conduct.” (Emphasis added). I

would affirm the trial court’s determination that appellant’s course of conduct constituted an

entreaty to the minor female student athlete to engage in a sexual act with him because the trial

court was certainly not without evidence to support its finding of guilt.

                                       I. BACKGROUND

        The victim in this matter was a sixteen-year-old female track student at her local high

school. Appellant, forty years old at the time of the offense, was a track coach who had agreed

to help her with her long jump. Between October 2014 and March 2015, the two exchanged text

messages indicative of a normal coach-to-student relationship. However, throughout the month

of March, appellant’s text messages to the victim became increasingly personal. One night, he

even told her that he was “getting my sip on . . . Buzzin,” and he said, “[w]ish we could chill

right now.” He also called her “Boo” as a term of endearment, told her that she made him “feel

some kind of way,” told her that he would be her “secret,” followed by a smiling face emoji2

with hearts for eyes. Appellant referred to her as “yo sexy self” and told her, “I’m gonna stretch

your tight ass legs out and loosen them hips up too.” Appellant later admitted (after lying to

police and saying that he never texted any students because it would be inappropriate) that it was



        2
         An “emoji” is a small digital image or icon used to express an idea or emotion in
electronic communications.
                                               -8-
“possible” he sent a “racy” text message to someone. He attempted to explain to police that he

sent such a text because he was a “physical therapy guy.” The trial court, who was the factfinder

in this bench trial, skeptically observed, “I don’t know too many physical therapists who use that

language.” Finally, on March 21, 2015, appellant texted “ing[sic] right b4 I went to sleep, had a

CRAZY dream with u in it…wow.” After which, when the victim asked for details about the

dream, appellant texted her the following:

                Lol ok u asked for it… Don’t know where we were but we were
                watching TV like u said last night but we were hugged up cuddling
                like it was normal lol…that quickly escalated to a body message
                [sic] but we were both naked as the day born (awkward but
                strangely comfortable) …u were on your stomach and the message
                [sic] turned into my lips on the back of your thighs and butt…I
                spread your legs from behind and started slowly sucking on your
                kitty lips and working your clit in my mouth…u turned over and I
                kissed up your stomach to your breasts and gently sucked your
                nipples while I worked my incredibly hard dick up your thigh…I
                put the head against your kitty lips and slowly pushed inside you
                little by little until I was deep inside you…slowly long stroked that
                kitty, I could feel you wrapped tight around me taking me deep
                inside you…I was kissing your neck and you flipped me over bent
                over to kiss me and started slow dragging that pussy up and down
                my shaft like it was yours until I felt your warm cum run down my
                dick and I let go inside of you filling you with hot me…yeah
                needless to say I woke up like wtf??

When the victim did not respond to this text, appellant again texted, “[d]ream came out of

nowhere, sorry if that hurt your eyes while readin” and then texted her again, saying,

“Crickets…..U prob like coach is a freak!”

                                            II. ANALYSIS

                                        A. Standard of Review

        When considering the sufficiency of the evidence on appeal, “a reviewing court does not

‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Crowder v. Commonwealth, 41 Va. App. 658, 663, 588 S.E.2d 384, 387 (2003) (quoting

Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)) (emphasis in original). “Viewing the evidence in
                                                  -9-
the light most favorable to the Commonwealth, as we must since it was the prevailing party in the

trial court,” Riner v. Commonwealth, 268 Va. 296, 330, 601 S.E.2d 555, 574 (2004), “[w]e must

instead ask whether ‘any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt,’” Crowder, 41 Va. App. at 663, 588 S.E.2d at 387 (quoting Kelly v.

Commonwealth, 41 Va. App. 250, 257, 584 S.E.2d 444, 447 (2003) (en banc)) (emphasis in

original). “This familiar standard gives full play to the responsibility of the trier of fact fairly to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from

basic facts to ultimate facts.” Jackson, 443 U.S. at 319.

                       B. Appellant’s Lascivious Intent is Clearly Established

        The trial court’s finding that appellant possessed the requisite lascivious intent is

supported overwhelmingly by the evidence on appeal. The majority states, “We cannot say the

defendant’s communications crossed the line from ‘words alone’ to inducing or enticing the

victim.” Thus, the majority concludes that no rational trier of fact could have found that

appellant intended to solicit the victim.

        Appellant was in a position of influence and authority over the victim. In such position,

he sent a pornographically detailed account of his sexual desires to the victim as an expression of

his feelings for her and his fantasy for the two of them. He sent this text of his daydream about

her to her after repeatedly making inappropriate remarks about her as his “boo,” telling her that

he would be her “secret,” telling her that she made him “feel some kind of way,” and explaining

to her how he planned to “stretch [her] tight ass legs out and loosen them hips up too.” When

confronted, appellant lied to police about even texting her in the first place, and he did all of this

knowing that she needed his help and coaching expertise to improve herself in the long jump.

        The majority relies on Ford v. Commonwealth, 10 Va. App. 224, 391 S.E.2d 603 (1990),

to conclude that “the messages sent to the victim did not show the defendant intended to induce

                                                   - 10 -
the victim to commit a criminal offense, though one message contained graphic descriptions of

sexual conduct with the victim.” The issue in Ford was whether appellant’s offensive statement

(where he said, “I want to lick your pussy”) constituted idle words or represented an entreaty for

action. Id. at 226, 391 S.E.2d at 604 (examining whether Ford’s statements “constitute[d] a

command, entreaty or attempt to persuade”). This Court concluded that the trial court was

plainly wrong because Ford did not clearly possess the intent to solicit the two young women as

his words could not be construed as a serious request, but instead were a statement to them that

was simply obnoxiously offensive. The situation in Ford was significantly different than in this

case. Ford did not know the two women at all to whom he made the isolated comment while in

public. Ford’s behavior was crude, obnoxious, and profane, but this Court concluded that it did

not constitute a serious entreaty for sex. In the present case, it was reasonable for the trial court

to infer from the evidence that appellant sought sexual favors from his track student – a sixteen-

year-old girl with whom he had been exchanging secret text messages for some time and to

whom he had developed an inappropriate attachment.

       Thus, contrary to the majority’s conclusion that appellant had no lascivious intent

because the text message merely “described sexual conduct,” I believe a rational factfinder could

have found that the language used in appellant’s text message went far beyond a clinical

description of sex – and was sent when appellant was in a “state of mind that is eager for sexual

indulgence . . . .” Campbell v. Commonwealth, 227 Va. 196, 199, 313 S.E.2d 402, 404 (1984).

                       C. Appellant Proposed Sexual Activity to the Victim

       To sustain a conviction under Code § 18.2-374.3(D), one way the Commonwealth can

prove an individual’s guilt is by showing that the individual, with lascivious intent, “propose[d]

to such child the performance of an act of sexual intercourse, anal intercourse, cunnilingus,

fellatio, or anilingus or any act constituting an offense under § 18.2-361 . . . .” Code

                                                - 11 -
§ 18.2-374.3(C)(3). Applying this deferential standard of review to the facts of this case, the text

messages that appellant sent to the victim reveal a course of conduct which culminated on March

21, 2015 in a lengthy and sexually explicit text of what his daydream or fantasy about her was

before he went to sleep. Before sending this text of his daydream fantasy, appellant specifically

said “right b4 I went to sleep, had a CRAZY dream with you in it . . . .” (Italics added).

Appellant was relaying a daydream or fantasy – not a literal dream that he experienced while

sleeping. A rational factfinder, after reading this sexually explicit text message sent to the

sixteen-year-old victim that describes multiple acts of sexual intercourse and cunnilingus, could

infer that this was not just a hypothetical situation – or an idle dream – pulled out of thin air. It

was, when viewed together with all of appellant’s other recent text messages, the deliberate

effort of a forty-year-old coach to entice his sixteen-year-old student (whom he referred to as “yo

sexy self”) into sexual activity with him. A rational factfinder could conclude that, in the context

of appellant’s relationship with the victim, the daydream text was intended as a proposal that the

two engage in sexual intercourse and cunnilingus (oral sex). In addition, a rational factfinder

certainly could have reasonably inferred that appellant’s increasingly panicked follow-up texts

were further proof that appellant’s text of his daydream fantasy was a proposal to engage in

sexual intercourse with the victim – as appellant determined that he had been implicitly rejected

by the victim’s silence.3

       The majority argues that “the message did not entice, persuade or entreat the victim to

engage in any of the proscribed conduct. It simply described sexual conduct.” The sexual acts



       3
          How the victim interpreted these texts or felt about her communications with her coach
is legally irrelevant. “Criminal solicitation involves the attempt of the accused to incite another
to commit a criminal offense. ‘It is immaterial whether the solicitation has any effect and
whether the crime solicited is in fact committed . . . . The gist of [the] offense is incitement.’”
Brooker v. Commonwealth, 41 Va. App. 609, 614, 587 S.E.2d 732, 734 (2003) (quoting Branche
v. Commonwealth, 25 Va. App. 480, 490, 489 S.E.2d 692, 697 (1997)) (alterations in original).
                                                - 12 -
appellant described performing on the victim in the text about his daydream that he sent to the

victim is just one piece of evidence to be viewed against the larger backdrop of their

communications. “[I]n a circumstantial evidence case, such as the case currently before us, the

accumulation of various facts and inferences, each mounting upon the others, may indeed

provide sufficient evidence beyond a reasonable doubt” for us to conclude that appellant

entreated the victim to engage in sexual activity enumerated in Code § 18.2-374.3(C)(1)-(4). See

Ervin v. Commonwealth, 57 Va. App. 495, 505, 704 S.E.2d 135, 140 (2011) (en banc). The

majority points to this Court’s decisions in Bloom v. Commonwealth, 34 Va. App. 364, 372-73,

542 S.E.2d 18, 22 (2001), and Brooker v. Commonwealth, 41 Va. App. 609, 587 S.E.2d 732

(2003), to reach the conclusion here that, because appellant’s communications were via text

message and not in person, the messages needed to be far more direct than they were in this case.

However, Brooker and Bloom do not represent the minimum evidence required for conviction

under Code § 18.2-374.3; these decisions simply show situations in which the evidence is

sufficient – but not minimally sufficient. In addition, I fear that adopting the majority’s view

may have the unintended consequence of insulating creative offenders who seek to entice

vulnerable children by using indirect commands or statements instead of words such as “I want

to” or “Will you perform x?” I do not believe that the General Assembly intended that an

offender would have to utter certain “magic words” in order to be convicted under this statute.

                                       III. CONCLUSION

       Given our standard of review, we are obligated on appeal to uphold appellant’s

conviction under Code § 18.2-374.3 unless it is plainly wrong or unsupported by evidence. In

sum, the evidence showed that appellant, with lascivious intent, developed a secret aspect to his

relationship with the victim by texting her privately after school over a period of time. Appellant

used his position as her coach to inappropriately and repeatedly text the victim messages

                                               - 13 -
signaling his sexual interest in her that culminated in a highly explicit text of his daydream about

her, in which appellant set out his fantasies with the victim. Given the totality of these

circumstances, I simply cannot say that no rational factfinder could have inferred that appellant

was entreating the victim into proscribed sexual activity with him – and, therefore, that no

rational factfinder could have convicted him under Code § 18.2-374.3. For all of these reasons, I

would affirm the trial court’s conviction of appellant.




                                               - 14 -